Citation Nr: 0405304	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Entitlement to a certificate of eligibility for 
assistance in acquiring an automobile and adaptive equipment 
or adaptive equipment only.

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

4.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

The veteran presented testimony at a personal hearing in 
September 2003 before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  On June 19, 2001, the date of a scheduled personal 
hearing, prior to the promulgation of a decision in the 
appeal, the veteran indicated that a letter would be 
submitted to withdraw his appeal on the issue of entitlement 
to automobile and adaptive equipment.  No hearing was held.   

2.  In August 2001, the veteran submitted a written statement 
withdrawing his appeal for automobile and adaptive equipment.  

3.  Hepatitis C was first shown many years after discharge 
from active duty and there is no competent medical evidence 
linking it to any incident of service.  

4.  The veteran is service-connected for residuals of chip 
fracture of the left little finger, evaluated as 
noncompensable (zero percent).

5.  The veteran does not have loss of use of both lower 
extremities.

6.  The veteran does not have loss of use of either upper 
extremity.

7.  There is no competent medical evidence that the veteran 
has service-connected loss of use of one lower extremity 
together with residuals of service-connected organic disease 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.

8.  The veteran is not shown to have permanent and total 
service-connected disability which is due to blindness in 
both eyes, with 5/200 or less visual acuity, or which 
includes the anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  As the veteran withdrew his appeal for entitlement to a 
certificate of eligibility for assistance in acquiring an 
automobile and adaptive equipment or adaptive equipment only, 
there is no allegation of error of fact or law for the Board 
to consider with respect to the claim of entitlement to 
increased evaluation for hearing loss.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2003).

2.  Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

3.  The criteria for a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
are not met.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2003).

4.  The criteria for a certificate of eligibility for 
financial assistance in acquiring special home adaptations 
are not met.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 
3.809a (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (Court) 
held, in part, in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  

The Court also held in Pelegrini that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  After the veteran filed his 
claim and prior to the initial decision by the agency of 
original jurisdiction, the veteran was specifically notified 
by a letter dated in March 2001 that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  He was advised of the evidence 
needed to substantiate his claim, of the evidence he needed 
to submit and the evidence received to support his claim.  He 
was advised that based on information to be furnished by him 
regarding exploratory surgery of his stomach, the RO would 
attempt to request the medical records.  In addition, the RO 
wrote to the veteran in July 2003 again stating what the 
evidence must show and asking the veteran to please let the 
RO know if there was any other evidence or information that 
he thought would support his claim.

Although the veteran was not specifically notified to submit 
any evidence in his possession that pertains to the claim 
this did not result in prejudicial error in this case.  
38 C.F.R. § 3.159(b) (2003).  The veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by the July 2001 rating decision 
and a September 2002 Statement of the Case.  He has been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.  He also 
presented testimony at a personal hearing and a copy of the 
hearing transcript was attached to the claims file.  In 
addition, at the hearing, the veteran was notified what was 
needed to substantiate his claim.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Thus, VA's duty to notify has been fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO secured the 
veteran's service medical records and VA clinical records.  
The veteran was also provided the opportunity to testify at a 
hearing before a Veterans Law Judge.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim within 60 days from the date of the letter.  The 
RO further advised the veteran that if no additional 
information and evidence had been received within that time, 
a decision would be made on his claim.  These advisements are 
in compliance with current statutes.  See Veterans Benefits 
Act of 2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____) (permits VA 
to adjudicate a claim within a year of receipt.)  This 
provision is retroactive to November 9, 2000, the effective 
date of the VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

II.  Automobile and adaptive equipment or adaptive equipment

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2003).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2003).

In April 2000, the veteran filed a substantive appeal on the 
issue of entitlement to automobile and adaptive equipment.  
At the time of a scheduled Travel Board hearing at the RO on 
June 19, 2001, the veteran indicated that the appeal was 
withdrawn and a letter would be submitted.  No hearing was 
held.  The veteran submitted a written statement in August 
2001 withdrawing his appeal for automobile and adaptive 
equipment.  

Thus, the Board finds that the veteran withdrew his appeal as 
to the issue of entitlement to automobile and adaptive 
equipment or adaptive equipment only, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration on this issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to entitlement to 
automobile and adaptive equipment or adaptive equipment only 
and this issue is dismissed without prejudice.

III.   Service connection for hepatitis C

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran is seeking service connection for hepatitis C.   
He contends that hepatitis C could have resulted from coming 
in contact with blood from other soldiers from instruments 
used during mass inoculation in service.  The Board notes, 
however, that this theory of entitlement has no objective 
support in the record.  The veteran also contends that skin 
disorders, variously diagnosed, for which he received 
treatment in service were related to hepatitis C.  However, 
there is no competent medical evidence of record that these 
were indications of hepatitis C.   

The veteran further contends that hepatitis C might have 
resulted from exploratory stomach surgery in 1963 or 1964 at 
a Veterans Hospital in Martinez, California.  The RO 
requested that the veteran furnish the approximate month of 
the exploratory surgery on his stomach and if the surgery 
were performed during active duty or after discharge.  The RO 
also notified the veteran that after his reply it would 
attempt to request the medical records from the Veterans 
Hospital in Martinez, California.  The veteran did not 
furnish the requested information.  The Court has held that 
although VA is required by statute and case law to assist 
veterans in the development of claims, the duty to assist is 
not always a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Service medical records are negative for complaints, findings 
or diagnosis of hepatitis C.  Post-service medical records in 
the file first reflect the presence of hepatitis C in 1998 in 
a doctor's statement for another claim filed by the veteran.  
This is approximately 34 years after the veteran's discharge 
from active duty, and far too remote in time to be directly 
attributed to active duty in the absence of any competent 
opinion to the contrary.  VA outpatient treatment records for 
the period from March 1999 to January 2003 show a diagnosis 
of hepatitis C virus but do not link it to service.  There is 
no competent medical evidence linking the veteran's current 
diagnosis of hepatitis C to his active military service, nor 
has the veteran identified any competent source for an 
opinion linking the disease to service or any incident 
thereof.  

The veteran believes that his hepatitis C is related to 
service, however, while he is competent as a lay person to 
report that on which he has personal knowledge, he is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Layno v. 
Brown, 6 Vet.  App. 465, 470 (1994); Grottveit v.  Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2  Vet. App. 
492, 494 (1992). 

Accordingly, the Board concludes that a basis upon which to 
establish service connection for hepatitis C is not 
presented.  The preponderance of the evidence is against the 
claim in this regard, and service connection for hepatitis C 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

IV.  Specially adapted housing or special home adaptations

In the present case, the essential facts relevant to the 
issues before the Board are not in dispute and the factual 
evidence is not dispositive of the appeal.  The outcome is 
instead determined by the interpretation and application of 
the law and regulations.  The Court has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See generally Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2002); see also Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law).  

The law and regulations provide that a veteran with active 
service is eligible for assistance in acquiring specially 
adapted housing if he has service-connected disability and is 
entitled to compensation for permanent and total disability 
due to the loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  Assistance in acquiring 
specially adapted housing may also be provided when the 
veteran has: the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or the loss or loss of use of one lower extremity 
together with the loss of loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  The term "preclude locomotion" means 
the necessity for regular and constant use of a wheelchair, 
braces, crutches, or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 
(2003).

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations or for assistance in 
acquiring a residence already adapted with necessary special 
features may be issued to a veteran if the following 
requirements are met: the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 (2001) nor 
had the veteran previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a); and 
the veteran is entitled to compensation for permanent and 
total disability which (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands. 38 U.S.C.A. § 
2101(b) (West 2002); 38 C.F.R. § 3.809a (2003).

The veteran is service connected for residuals of chip 
fracture of the left little finger, evaluated as 
noncompensable (zero percent).

A review of all the evidence of record indicates that the 
veteran has never asserted any blindness or loss of visual 
acuity and service connection for such disability has never 
been established.  There was no finding as to whether the 
loss of use of one lower extremity together with residuals of 
organic disease or injury have so affected the veteran's 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
Further, there is no evidence that indicates that the veteran 
has lost the use of either hand and there is evidence that 
indicates that he retains the full use of his hands.  There 
is no evidence indicating that he has loss of use of either 
upper extremity and there is evidence indicating that he is 
able to continue to use both of his upper extremities.

On the basis of the competent medical evidence of record, 
there is no evidence indicating that the veteran currently 
meets any of the criteria for a certificate of eligibility 
for assistance in requiring specially adapted housing or for 
a certificate of eligibility for assistance in acquiring 
necessary special home adaptations and all of the evidence 
indicates that he does not meet any of these criteria.  
Therefore, a preponderance of the evidence is against the 
veteran's claim of entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing or special home adaptations.  38 U.S.C.A. § 
2101; 38 C.F.R. §§ 3.809, 3.809a.


ORDER

The appeal on the issue of entitlement to a certificate of 
eligibility for assistance in acquiring an automobile and 
adaptive equipment or adaptive equipment only is dismissed.

Entitlement to service connection for hepatitis C is denied.  

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing is denied.

A certificate of eligibility for financial assistance in 
acquiring special home adaptations is denied.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



